Citation Nr: 1742859	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-11 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	George T. Sink, Sr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980, and from March 1982 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in July 2015 and July 2016. 

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issues on appeal.  

Primarily, the Board's July 2016 remand directed the AOJ to make attempts to obtain records of the Veteran's hospitalization in Fort Riley, Kansas, from Womack General Hospital in Fort Bragg, North Carolina, where the records were noted to have been sent.  While the AOJ requested the records and received a negative response, the Veteran was not notified of the negative response received as directed by the remand.  In fact, the September 2016 Supplemental Statement of the Case erroneously stated that the records requested by the Board had been received.  Accordingly, the Board finds remand is warranted so that the Veteran may be notified that the records of his hospitalization at Womack General Hospital were not available and provided with the opportunity to submit any records in his possession.

Furthermore, the Board's July 2016 remand ordered that a new opinion be obtained with respect to the Veteran's neck claim, and that the examiner consider the November 29, 1983, notation of neck pain in the service treatment records.  When an opinion was obtained in September 2016, the examiner interpreted the notation to read "muscle" rather than "neck" pain.  In that regard, the Board notes that the record is not easily legible but that it could be reasonably read to say neck, as evident by the prior interpretations.  Accordingly, upon remand, an addendum opinion should be obtained and the examiner directed to interpret the notation as "neck" pain for the sake of providing an opinion.

Finally, the Board's July 2016 remand directed that an addendum opinion be obtained with respect to the Veteran's back claim if relevant treatment records were associated with the record.  Records from the Social Security Administration were added to the record and contain treatment records with respect to the Veteran's back.  Accordingly, an addendum opinion should be obtained so that an examiner may review these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran and his representative that records of his treatment at Womack General Hospital in Fort Riley, Kansas, were found to be unavailable, and provide him with the opportunity to submit any such records in his possession.  

2.  Send the claims file to the VA clinician who provided the September 2015 and September 2016 opinions, or an appropriate substitute if unavailable, for addendum opinions regarding the Veteran's neck and back disabilities.

Following review of the claims file, including any new evidence obtained pursuant to this remand, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disability arose in service or is otherwise related to service.  The examiner must assume that the November 29, 1983, notation in the service treatment records reads "neck" rather than "muscle" pain.

The examiner should also again provide an opinion, taking into account the evidence added to the claims file since the September 2015 opinion, as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability arose in service or is otherwise related to service.  

The examiner should explain the reasoning for any opinion provided.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





Department of Veterans Affairs


